Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (“Agreement’) is made and entered into by and between
JACK BRUCKER (“Executive”) and RURAL/METRO CORPORATION, its subsidiaries,
affiliates, joint ventures and partnerships (“Rural/Metro”). The Effective Date
of this Agreement is January 1, 2005.

 

R E C I T A L S

 

A. The Board of Directors of Rural/Metro believes it is in the best interests of
Rural/Metro to employ Executive as the President and Chief Executive Officer of
Rural/Metro. The Board of Directors believes that Executive has been, is and is
expected to continue to be, a key contributor to the success of Rural/Metro. Due
to Executive’s experience as the Chief Executive Officer, President and the
former Chief Operating Officer of Rural/Metro, Executive has particular skills
and knowledge that the Board of Directors believes is imperative to retain for
the benefit of Rural/Metro, its customers and all of its financial stakeholders.

 

B. In view of recent changes in the marketplace in which Rural/Metro competes
and other factors deemed relevant by its Board of Directors, Rural/Metro has
decided to offer Executive an amended and restated employment agreement, the
terms and provisions of which are set forth below. Rural/Metro and Executive
each desire to enter into this Agreement and, by doing so, mutually establish
and maintain a meaningful long-term commitment to each other based upon the
terms and provisions herein.

 

NOW, THEREFORE, IT IS HEREBY MUTUALLY AGREED AS FOLLOWS:

 

1. POSITION AND DUTIES.

 

Executive will be employed as the President and Chief Executive Officer of
Rural/Metro and shall report only to the Board of Directors of Rural/Metro (the
“Board”). Executive shall perform the duties of his position, as determined by
the Board, in accordance with the policies, practices and bylaws of Rural/Metro.
Executive shall serve Rural/Metro faithfully, loyally, honestly and to the best
of his ability. Executive will devote his best efforts to the performance of his
duties for, and in the business and affairs of, Rural/Metro. Rural/Metro
reserves the right, in its sole discretion, to change or modify Executive’s
position, title and duties during the term of this Agreement, subject to
Executive’s rights under Section 6.



--------------------------------------------------------------------------------

2. COMPENSATION.

 

As of the Effective Date, Executive’s annual compensation will be $1,200,000
(“Base Salary”). The Base Salary shall be adjusted annually for increases (but
not decreases) in the 12-month percent change in the Consumer Price Index
maintained by the US Department of Labor’s Bureau of Labor Statistics (“BLS”)
for the following Consumer Price Index (“CPI”): population coverage is “CPI-U”;
area coverage is “Unadjusted US City Average”; series title is “All Items”; and
base period index is “1982-1984=l00” (or, if the foregoing is no longer
available, such other more recent base period index that is maintained by the
BLS and that will permit a fair and reasonable analysis of the 12-month percent
change). Such adjustment to Executive’s Base Salary shall be made effective
January 1 of each year (commencing January 1, 2006) based upon a comparison of
the CPI for the September immediately preceding the effective date of the
adjustment (initially, September 2005) to the CPI for the September of the
preceding year (initially, September 2004). Executive’s Base Salary will be paid
in substantially equal periodic installments as determined by Rural/Metro.
Except as provided in the second sentence of this Section, it is the specific
intention of the parties that the Base Salary shall not be increased during the
term of this Agreement.

 

Throughout the term of this Agreement, Executive shall be eligible to
participate in the Rural/Metro Management Incentive Program (“MIP”) and to
receive additional compensation based upon Rural/Metro’s actual net income from
continuing operations each fiscal year (as determined from Rural/Metro’s annual
audited financial statements) as compared to the annual budget approved by the
Board of Directors for such fiscal year, in the potential amount indicated in
the table immediately below:

 

If Performance Compared to Budget is:

--------------------------------------------------------------------------------

  

Bonus as Percent of Base Salary (as Base Salary has been
adjusted pursuant to this Section 2)

--------------------------------------------------------------------------------

At least 90% but less than 100%

   50% (as adjusted upward if Performance Compared to Budget exceeds 90%*)

At least 100% but less than 125%

   80% (as adjusted upward if Performance Compared to Budget exceeds 100%*)

At least 125% but less than 150%

   100% (as adjusted upward if Performance Compared to Budget exceeds 125%*)

150% or greater

   125%

--------------------------------------------------------------------------------

*

The bonus percentage shall be calculated by multiplying the applicable base
bonus percentage above by a fraction, the numerator of which shall be the actual
performance percentage compared to budget, and the denominator of which shall be
the minimum target threshold for the applicable row in the left column above.
For example: if Performance Compared to Budget is 110%, Executive’s bonus shall
equal 80% of Base Salary multiplied by 110/100, or 88% of Base Salary. Similarly
by way of example: if Performance Compared to Budget is 130%, Executive’s bonus
shall equal 100% of Base Salary multiplied by 130/125, or 104%.

 

2



--------------------------------------------------------------------------------

3. RETENTION BONUS.

 

In January 2004, Rural/Metro paid to Executive a sum of $1,000,000 plus an
additional amount in cash equal to the estimated sum of all taxes including,
without limitation, any federal, state and local income taxes, payable by
Executive as a result of the receipt of such payment (the “Retention Bonus”).
The purpose of the Retention Bonus was to provide additional encouragement for
Executive to maintain the employment relationship. If, nevertheless, Rural/Metro
terminates the employment relationship for Cause (as defined in Section 5A); or
if, following termination of employment for any reason, Executive joins American
Medical Response (AMR), any of AMR’s successors or assigns, or any other company
with nationally recognized ambulance operations prior to December 31, 2010
(other than via merger or other acquisition transaction approved by the Board of
Directors), Executive shall pay Rural/Metro an amount equal to the Retention
Bonus. If Executive terminates the employment relationship without Good Reason
(as defined in Section 6A), Executive shall pay Rural/Metro that fraction of the
Retention Bonus having a numerator equal to the number of days between the
termination date and December 31, 2010, and a denominator of 2,190. Any payment
required from Executive pursuant to this Section 3 shall be made in three equal
annual installments, with the first installment payable on the first anniversary
of the effective date of termination and the remaining installments due on the
second and third anniversaries, respectively. Amounts payable under this Section
3 that are delinquent shall bear interest at the prime lending rate of Citibank,
N.A., as published in the Wall Street Journal on the close of business on the
effective date of termination (“Interest Rate”). Notwithstanding the foregoing,
(i) no repayment shall be due from Executive if termination of employment occurs
after December 31, 2010; and (ii) if Executive’s aggregate repayment obligation
exceeds $1 million, Executive shall be required to make repayment of the portion
in excess of $1 million only to the extent that Executive, promptly using good
faith efforts, is able to recover income taxes previously paid on account of the
Retention Bonus.

 

4. TERM AND TERMINATION.

 

This Agreement will continue in full force and effect until it is terminated by
the parties. This Agreement may be terminated in any of the following ways; (a)
it may be renegotiated and replaced by a written agreement signed by both
parties; (b) Rural//Metro may elect to terminate this Agreement with or without
“Cause”, as defined below; (c) Executive may elect to terminate this Agreement
with or without “Good Reason”, as defined

 

3



--------------------------------------------------------------------------------

below; (d) Rural/Metro may serve notice on Executive of its desire to terminate
this Agreement at the end of the “Initial Term” or any “Renewal Term”, or (e)
this Agreement may terminate automatically upon Executive’s death or Disability
pursuant to Section 7.

 

The “Initial Term” of this Agreement shall expire by its terms on December 31,
2011, unless sooner terminated in accordance with the provisions of this
Agreement. This Agreement will be renewed at the end of the Initial Term for up
to two additional one-year periods (a “Renewal Term”), unless Rural/Metro serves
notice upon Executive of Rural/Metro’s desire not to renew this Agreement, which
notice must be given at least one hundred eighty (180) days before the end of
the Initial Term or the first Renewal Term. Executive shall receive no Severance
Benefits if this Agreement terminates upon expiration of the Initial Term or any
Renewal Term.

 

5. TERMINATION BY RURAL/METRO.

 

A. Termination For Cause.

 

Rural/Metro may terminate this Agreement and Executive’s employment for Cause at
any time upon written notice. This means that Rural/Metro has the right to
terminate the employment relationship for Cause at any time should there be
Cause to do so.

 

For purposes of this Agreement, “Cause” shall be limited to discharge resulting
from a determination by an affirmative vote of 75% of the members of the Board
of Directors then in office that Executive: (a) has been convicted of (or has
pleaded guilty or no contest to) a felony involving dishonesty, fraud, theft or
embezzlement; (b) has repeatedly failed or refused, in a material respect to
follow reasonable policies or directives established by Rural/Metro, if the
failure or refusal has not been cured within sixty (60) days after Rural/Metro
has provided written notice to Executive of the specific conduct constituting
such failure or refusal; (c) has willfully and persistently failed or refused to
attend to material duties or obligations imposed upon him under this Agreement,
if the failure or refusal has not been cured within sixty (60) days after
Rural/Metro has provided written notice to Executive of the specific conduct
constituting such failure or refusal; or (d) has misrepresented or concealed a
material fact for purposes of securing employment with Rural/Metro or this
Employment Agreement. The existence of “Cause” shall be determined by
Rural/Metro’s Board of Directors acting in good faith after prior notice to
Executive and after providing Executive with an opportunity to be heard in a
meeting with the Board of Directors.

 

4



--------------------------------------------------------------------------------

Because Executive is in a position which involves great responsibilities,
Rural/Metro is not required to utilize its progressive discipline policy. In
addition, no generally applicable grievance policy shall apply to grievances by
Executive regarding his employment relationship with Rural/Metro.

 

If this Agreement and Executive’s employment is terminated for Cause, Executive
shall receive no Severance Benefits.

 

B. Termination Without Cause.

 

Rural/Metro also may terminate this Agreement and Executive’s employment without
Cause at any time after providing Executive with sixty (60) days advance written
notice. In the event this Agreement and Executive’s employment are terminated by
Rural/Metro without Cause, Executive shall receive the Severance Benefits
pursuant to Section 8. Rural/Metro may place Executive on a paid administrative
leave, and bar or restrict Executive’s access to Rural/Metro facilities,
contemporaneously with or at any time following the delivery of the written
notice to Executive. For the avoidance of doubt, any action by Rural/Metro
pursuant to the foregoing sentence shall not constitute Good Reason or otherwise
constitute a breach of this Agreement by Rural/Metro, and the foregoing sentence
or any action by Rural/Metro pursuant thereto shall in no way limit or reduce
the rights of Rural/Metro as provided elsewhere herein.

 

6. TERMINATION BY EXECUTIVE.

 

Executive may terminate this Agreement and his employment with or without “Good
Reason” in accordance with the provisions of this Section 6.

 

A. Termination For Good Reason.

 

Executive may terminate this Agreement and his employment for “Good Reason” by
giving written notice to Rural/Metro within sixty (60) days, or such longer
period as may be agreed to in writing by Rural/Metro, of Executive’s receipt of
notice of the occurrence of any event constituting “Good Reason”, as described
below.

 

Executive shall have “Good Reason” to terminate this Agreement and his
employment upon the occurrence of any of the following events: (a) Executive is
assigned duties inconsistent with the positions, duties, responsibility and
status of the President and Chief Executive Officer of Rural/Metro (provided
that Executive shall not have “Good Reason” if Executive’s positions are changed
to Vice Chairman of the Board of Directors at any time after January 1, 2011);
(b) Executive is required to relocate to an employment location that is more
than fifty

 

5



--------------------------------------------------------------------------------

(50) miles from his current employment location (which the parties agree is
Rural/Metro’s present Scottsdale headquarters); or (c) Executive’s Base Salary
rate is reduced to a level that is at least ten percent (10%) less than the
salary paid to Executive during any prior calendar year, unless Executive has
agreed to said reduction.

 

Notwithstanding the above provisions, Executive shall not have “Good Reason” to
terminate this Agreement and his employment if, within thirty (30) days of the
written notice of Good Reason provided to Rural/Metro by Executive, Rural/Metro
corrects, remedies or reverses any event which resulted in Good Reason.

 

If Executive terminates this Agreement and his employment for Good Reason,
Executive shall be entitled to receive Severance Benefits pursuant to Section 8.

 

B. Termination Without Good Reason.

 

Executive also may terminate this Agreement and his employment without Good
Reason at any time by giving sixty (60) days notice to Rural/Metro. If Executive
terminates this Agreement and his employment without Good Reason, Executive
shall not receive Severance Benefits pursuant to Section 8.

 

C. Administrative Leave.

 

Rural/Metro may place Executive on a paid administrative leave, and bar or
restrict Executive’s access to Rural/Metro facilities, contemporaneously with or
at any time following the delivery of the written notice of termination by
Executive pursuant to Section 6A or 6B. For the avoidance of doubt, any action
by Rural/Metro pursuant to the foregoing sentence shall not constitute Good
Reason or otherwise constitute a breach of this Agreement by Rural/Metro, and
the foregoing sentence or any action by Rural/Metro pursuant thereto shall in no
way limit or reduce the rights of Rural/Metro as provided elsewhere herein.

 

7. DEATH OR DISABILITY.

 

This Agreement will terminate automatically on Executive’s death. Any
compensation or other amounts due to Executive for services rendered prior to
his death shall be paid to Executive’s surviving spouse, or if Executive does
not leave a surviving spouse, to Executive’s estate. If Executive is receiving
Severance Benefits at the time of his death, the monetary portion of Executive’s
Severance Benefits shall be paid to Executive’s surviving spouse, or if
Executive does not leave a surviving spouse, to Executive’s estate, for the
balance of the Benefit Period (as defined in Section 8) remaining at the time of
Executive’s death. In addition, if, at the time of his death, Executive is
receiving Severance Benefits that include the continuation of health, medical,
dental, vision or pharmaceutical insurance benefits (as described in Section 8),
and Executive’s surviving spouse is covered by such

 

6



--------------------------------------------------------------------------------

health, medical, dental, vision or pharmaceutical insurance benefits through
Rural/Metro at the time of Executive’s death, then such coverage of Executive’s
surviving spouse shall continue throughout the balance of the Benefit Period. No
other benefits shall be payable to Executive’s heirs pursuant to this Agreement,
but amounts may be payable pursuant to any life insurance or other benefit plans
maintained by Rural/Metro.

 

In the event Executive becomes “Disabled,” Executive’s employment hereunder and
Rural/Metro’s obligation to pay Executive’s Base Salary (less any amounts
payable to Executive pursuant to any long-term disability insurance policy paid
for by Rural/Metro) shall continue for a period of six (6) months from the date
as of which Executive is determined to have become Disabled, at which point,
Executive’s employment hereunder shall automatically cease and terminate.
Executive shall be considered “Disabled” or to be suffering from a “Disability”
for purposes of this Section 7 if Executive is unable, after any reasonable
accommodations required by the Americans with Disabilities Act or other
applicable law, to perform the essential functions of his position because of a
physical or mental impairment. In the absence of agreement between Rural/Metro
and Executive as to whether Executive is Disabled or suffering from a Disability
(and the date as of which Executive became Disabled), such determinations shall
be made by a licensed physician selected by Rural/Metro. If a licensed physician
selected by Executive disagrees with the determination of the physician selected
by Rural/Metro, the two physicians shall select a third physician. The decision
of the third physician concerning whether Executive is Disabled or suffering
from a Disability (and the date as of which Executive became Disabled) shall be
binding and conclusive on all interested parties.

 

8. SEVERANCE BENEFITS.

 

If during the Initial Term or any Renewal Term, this Agreement and Executive’s
employment are terminated without Cause by Rural/Metro as set forth in Section
5B prior to the last day of the Initial Term or any Renewal Term, or if
Executive elects to terminate this Agreement for Good Reason as set forth in
Section 6A, Executive shall receive the “Severance Benefits” provided by this
Section. In addition, Executive also shall receive the Severance Benefits if his
employment is terminated due to Disability as set forth in Section 7.

 

The Severance Benefits shall begin immediately following the effective date of
termination of employment and, except as otherwise provided herein, will
continue to be payable for a period (the “Benefit Period”) equal to (a) five (5)
years, if employment is terminated on or before December 31, 2006, or (b) the
greater of (i) two (2) years or (ii) five (5) years minus the number of days
from January 1, 2007 through and including the effective date of termination of
employment, if employment is terminated on or after January 1, 2007.

 

7



--------------------------------------------------------------------------------

The Executive’s Severance Benefits shall consist of the continuation of the Base
Salary (as in effect on the date of termination of employment) throughout the
Benefit Period, less lawfully required withholdings, which shall be paid in
accordance with Rural/Metro’s generally-applicable payroll practices. Such
Severance Benefits shall be paid in lieu of any accrued vacation time.
Delinquent amounts shall bear interest at the Interest Rate. The Severance
Benefits also shall consist of the continuation of any health, medical, dental,
vision or pharmaceutical coverage that Executive was participating in as of the
last day of active employment. These coverages shall be continued under COBRA
beginning the first day of the month following the effective termination date
and shall continue for the duration of the Benefit Period provided that
Executive satisfactorily complies with all COBRA election requirements. During
the Benefit Period, Executive shall continue to pay the same premiums paid as of
the last day of active employment. Executive’s life insurance coverage may be
converted to an individual policy within 30 days of the effective termination
date, if a conversion right is then available pursuant to such coverage. Upon
conversion, the cost of maintaining an individual policy resides with Executive.
If a particular insurance benefit may not be continued for any reason,
Rural/Metro shall pay a “Benefit Allowance” to the Executive. The “Benefit
Allowance’ will equal 145% of the cost to Rural/Metro of providing the
unavailable insurance benefit to a similarly situated employee. The Benefit
Allowance shall be paid on a monthly basis or in a single lump sum. The cost of
providing the unavailable benefit to a similarly situated employee and whether
the Benefit Allowance will be paid in monthly installments or in a lump sum will
be determined by Rural/Metro in the exercise of its discretion.

 

If Executive voluntarily terminates this Agreement and his employment without
Good Reason prior to the end of the Initial Term or any Renewal Term, or if
Rural/Metro terminates the Agreement and Executive’s employment for Cause, no
Severance Benefits shall be paid to Executive. No Severance Benefits arc payable
in the event of Executive’s death, except as set forth in Section 7.

 

Severance Benefits will cease if Executive elects to forgo future Severance
Benefits pursuant to Section 11G in order to avoid any further restrictions on
his ability to engage in a competing business or to solicit employees or
clients. If Executive makes an election pursuant to Section 11G, the Severance
Benefits will cease as of the effective date of the election. As a general rule,
notwithstanding any contrary provision in any Stock Option Agreement or this
Section 8, Executive will not be allowed to exercise any stock options following
the effective date of an election made pursuant to Section 11G.

 

8



--------------------------------------------------------------------------------

Severance Benefits and Executive’s right to exercise any stock options also
shall immediately cease if Executive commits a material violation of any of the
terms of this Agreement relating to confidentiality and non-disclosure, as set
forth in Section 10, or the Covenant-Not-To-Compete, as set forth in Section 11.
Only material violations will result in the loss of Severance Benefits and the
ability to exercise stock options. In addition, if a violation, even if
material, is one that may be cured, the violation will not be considered to be
material unless Executive fails to cure said violation within sixty (60) days
after receiving written notice of said violation from Rural/Metro or unless
Executive repeats said violation at any time after receiving said notice.

 

The payment of Severance Benefits shall not be affected by whether Executive
seeks or obtains other employment. Executive shall have no obligation to seek or
obtain other employment and Executive’s Severance Benefits shall not be impacted
by Executive’s failure to “mitigate.”

 

Notwithstanding anything in this Agreement to the contrary, as a condition
precedent to Executive’s right to receive the Severance Benefits, Executive must
(i) execute any release reasonably requested by Rural/Metro, which shall include
without limitation a mutual release of the parties and their respective heirs,
officers, directors, employees, successors and assigns, of all claims, costs,
losses and liabilities whatsoever, arising on or prior to the effective date of
termination, that each party may have in connection with Executive’s employment
or the cessation of his employment with Rural/Metro, and a mutual agreement of
non-disparagement; and (ii) be in compliance with any applicable repayment
obligation with respect to the Retention Bonus to the extent required in Section
3 of this Agreement.

 

Notwithstanding anything in this Agreement to the contrary, and without limiting
Rural/Metro’s other rights or remedies, Rural/Metro in its sole discretion may
elect to offset amounts otherwise payable to Executive under this Section 8
against amounts payable to Rural/Metro under Section 3.

 

9. BENEFITS.

 

A. Benefit Plans, Insurance, Options, etc.

 

Executive will be entitled to participate in any benefit plans, including, but
not limited to, retirement plans, stock option plans, equity compensation or
incentive plans, disability plans, life insurance plans and health, medical,
dental, vision and pharmaceutical plans available to other Rural/Metro executive
employees,

 

9



--------------------------------------------------------------------------------

subject to any restrictions (including waiting periods) specified in said plans.
During the term of this Agreement and for a period of six years thereafter,
Rural/Metro shall maintain Directors and Officers insurance policy(ies)
providing coverage (subject to the terms of such policy) for the acts and
omissions of Executive during the term of his employment.

 

B. Vacation.

 

Executive is entitled to four (4) weeks of paid vacation per calendar year, with
such vacation to be scheduled and taken in accordance with Rural/Metro’s
standard vacation policies. If Executive does not take the full vacation
available in any year, the unused vacation may not be carried over to the next
calendar year, and Executive will not be compensated for it.

 

10. CONFIDENTIALITY; NON-DISCLOSURE; OWNERSHIP OF WORK.

 

A. Confidentiality; Non-Disclosure.

 

During the course of his employment, Executive will become exposed to a
substantial amount of confidential and proprietary information, including, but
not limited to, financial information, annual reports, audited and unaudited
financial reports, operational budgets and strategies, methods of operation,
customer lists, strategic plans, business plans, marketing plans and strategies,
new business strategies, merger and acquisition strategies, management systems
programs, computer systems, personnel and compensation information and payroll
data, and other such reports, documents or information (collectively the
“Confidential and Proprietary Information”). In the event his employment is
terminated by either party for any reason, Executive promises that he will not,
retain, take with him or make any copies of such Confidential and Proprietary
Information in any form, format, or manner whatsoever (including computer
print-outs, computer tapes, floppy disks, CD-ROMs, etc.) nor will he disclose
the same in whole or in part to any person or entity, in any manner either
directly or indirectly. Excluded from this Agreement is information that (i) is
or becomes publicly known through no violation of this Agreement, (ii) is
lawfully received by the Executive from any third party without restriction on
disclosure or use, (iii) is required to be disclosed by law, or (iv) is
expressly approved in writing by Rural/Metro for release or other use by the
Executive. The provisions of this paragraph shall survive the termination of
this Agreement.

 

B. Ownership of Work, Materials and Documents.

 

All records, reports, notes, compilations, software, programs, designs and/or
other recorded or created matters, copies thereof or reproductions, in whatever
media form, relating to Rural/Metro’s trade secrets,

 

10



--------------------------------------------------------------------------------

operations, activities, or business, made or received by Executive during any
past, present or future employment with Rural/Metro are and shall be works made
for hire and are, or shall become the exclusive property of Rural/Metro.
Immediately upon Rural/Metro’s request at any time during or following the
Initial Term or any Renewal Term of this Agreement, Executive shall return to
Rural/Metro any and all Confidential and Proprietary Information and any other
property of Rural/Metro then within Executive’s possession, custody and/or
control. Failure to return Rural/Metro’s property, whether during the term of
this Agreement or after its termination, shall be a breach of this Agreement.
The provisions of this paragraph shall survive the termination of this
Agreement.

 

11. COVENANT-NOT-TO-COMPETE.

 

A. Interests to be Protected.

 

The parties acknowledge that during the term of his employment, Executive will
perform essential services for Rural/Metro, its employees and shareholders, and
for clients of Rural/Metro. Therefore, Executive will be given an opportunity to
meet, work with and develop close working relationships with Rural/Metro’s
clients on a first-hand basis and will gain valuable insight as to the clients’
operations, personnel and need for services. In addition, Executive will be
exposed to, have access to, and be required to work with, a considerable amount
of Rural/Metro’s Confidential and Proprietary Information.

 

The parties also expressly recognize and acknowledge that the personnel of
Rural/Metro have been trained by, and are valuable to Rural/Metro, and that if
Rural/Metro must hire new personnel or retrain existing personnel to fill
vacancies it will incur substantial expense in recruiting and training such
personnel. The parties expressly recognize that should Executive compete with
Rural/Metro in any manner whatsoever, it could seriously impair the goodwill and
diminish the value of Rural/Metro’s business.

 

The parties acknowledge that this covenant has an extended duration; however,
they agree that this covenant is reasonable and it is necessary for the
protection of Rural/Metro.

 

For these and other reasons, and the fact that there are many other employment
opportunities available to Executive if he should terminate, the parties are in
full and complete agreement that the following restrictive covenants (which
together are referred to as the “Covenant-Not-To-Compete”) are fair and
reasonable and are freely, voluntarily and knowingly entered into. Further, each
party has been given the opportunity to consult with independent legal counsel
before entering into this Agreement.

 

11



--------------------------------------------------------------------------------

B. Devotion to Employment.

 

Executive shall devote substantially all his business time and efforts to the
performance of his duties on behalf of Rural/Metro. During his term of
employment, Executive shall not at any time or place or to any extent
whatsoever, either directly or indirectly, without the express written consent
of Rural/Metro, engage in any outside employment, or in any activity competitive
with or adverse to Rural/Metro’s business, practice or affairs, whether alone or
as partner, officer, director, employee, or shareholder of any corporation or as
a trustee, fiduciary, consultant or other representative. This is not intended
to prohibit Executive from engaging in nonprofessional activities such as
personal investments or conducting to a reasonable extent private business
affairs which may include other boards of directors’ activity, as long as they
do not conflict with Rural/Metro. Participation to a reasonable extent in civic,
social or community activities is encouraged. Notwithstanding anything herein to
the contrary, any non-Rural/Metro activities shall be conducted in compliance
with Rural/Metro’s corporate governance policies and other policies and
procedures as in effect from time to time.

 

C. Non-Solicitation of Clients.

 

During the term of Executive’s employment with Rural/Metro and for a period,
after the termination of employment with Rural/Metro, equal to (a) five (5)
years, if employment is terminated on or before December 31, 2006, or (b) the
greater of (i) two (2) years or (ii) five (5) years minus the number of days
from January 1, 2007 through and including the effective date of termination of
employment, if employment is terminated on or after January 1, 2007 (the
“Non-Compete Period’), regardless of who initiates the termination and for
whatever reason, Executive shall not directly or indirectly, for himself, or on
behalf of, or in conjunction with, any other person(s), company, partnership,
corporation, or governmental entity, in any manner whatsoever, call upon,
contact, encourage, handle or solicit client(s) or prospective clients of
Rural/Metro with whom (i) he worked as an employee of Rural/Metro at any time
prior to termination, or at the time of termination; or (ii) about whom he
possessed or had access to Rural/Metro’s Confidential and Proprietary
Information at any time prior to termination, or at the time of termination, for
the purpose of soliciting or selling to such client(s) or prospective client(s)
services that are the same, similar, or related to the services that Rural/Metro
provides, or has prepared or offered to provide, to such client(s) or
prospective client(s).

 

12



--------------------------------------------------------------------------------

D. Non-Solicitation of Employees.

 

During the term of Executive’s employment with Rural/Metro and for the
Non-Compete Period, regardless of who initiates the termination and for any
reason, Executive shall not knowingly, directly or indirectly, for himself, or
on behalf of, or in conjunction with, any other person(s), company, partnership,
corporation, or governmental entity, seek to hire, and/or hire any Rural/Metro
employees for the purpose of having such employee engage in services that are
the same, similar or related to the services that such employee provided for
Rural/Metro. For purposes of this Section 11D, “Rural/Metro employee” shall mean
any individual who (i) is employed by or who works as a contractor for
Rural/Metro at any time during the twelve (12) month period preceding the
termination of this Agreement, or (ii) is employed by or who works as a
contractor for Rural/Metro at any time during the Non-Compete Period.

 

E. Competing Business.

 

During the term of this Agreement and for the Non-Compete Period, regardless of
who initiates the termination and for any reason, Executive shall not, directly
or indirectly, for himself, or on behalf of or in conjunction with, any other
person(s), company, partnership, corporation, or governmental entity, in any
manner whatsoever, engage in the same or similar business as Rural/Metro, which
would be in competition with any Rural/Metro line of business, in any
geographical service area where Rural/Metro is engaged in business, or was
considering engaging in business at any time prior to the termination or at the
time of the termination of this Agreement. Without limiting the foregoing or any
other aspect of this Covenant-not-to-Compete, Executive specifically
acknowledges and agrees that the scope of the foregoing limitation expressly
includes AMR and any of AMR’s successors or assigns. For the purposes of this
provision, the term “competition” shall mean directly or indirectly engaging in
or having a substantial interest in a business or operation which is, or will
be, performing the same services provided by Rural/Metro.

 

Executive specifically acknowledges and agrees that Rural/Metro is engaged in
business in the State of California and that the restrictions on Executive’s
activities during the Non-Compete Period, as described herein, extend to
Rural/Metro’s business activities in California. Executive has been informed of
and has read and is familiar with Section 16600 of the California Business and
Professional Code, which section provides:

 

Except as provided in this chapter, every contract by which anyone is restrained
from engaging in a lawful profession, trade or business of any kind is to that
extent void.

 

13



--------------------------------------------------------------------------------

Executive specifically agrees and acknowledges that this Agreement is not
intended nor does it purport to impose on Executive restrictions within the
State of California that are impermissible under California law. Executive
therefore waives all rights under California Business and Professional Code
Section 16600 and any other state or federal statute or common law principle of
similar effect, including any public policy claims arising under Section 16600.

 

F. Extension of Period.

 

Executive agrees that the Non-Compete Period referred to in subsections C, D and
E shall be extended for a period of time equal to the duration of any breach of
this Agreement by Executive.

 

G. Election to Shorten Period.

 

Executive may elect to shorten the Non-Compete Period referred to in subsections
C, D and E to any period of at least twelve (12) months, provided that Executive
is not in breach of such subsections at the time of such election. In order to
make this election, Executive must be in compliance with any applicable
repayment obligation with respect to the Retention Bonus to the extent required
in Section 3 of this Agreement, and must provide Rural/Metro with written notice
at least sixty (60) days prior to the expiration of the shortened period. As
provided in Section 8, if Executive makes this election, any Severance Benefits
provided by Section 8 will be discontinued as of the effective date of the
election.

 

H. Automatic Reduction of Period.

 

If Executive is in compliance with any applicable repayment obligation with
respect to the Retention Bonus to the extent required in Section 3 of this
Agreement, the Non-Compete Period referred to in subsections C, D and E shall be
shortened to twelve (12) months if Executive is not entitled to receive
Severance Benefits pursuant to Section 8 at the time of his termination of
employment.

 

I. Judicial Amendment.

 

If the scope of any provision of this Agreement is found by the Court to be too
broad to permit enforcement to its full extent, then such provision shall be
enforced to the maximum extent permitted by law. The parties agree that the
scope of any provision of this Agreement may be modified by a judge in any
proceeding to enforce this Agreement, so that such provision can be enforced to
the maximum extent permitted by law. If any provision of this Agreement is found
to be invalid or unenforceable for any reason, it shall not affect the validity
of the remaining provisions of this Agreement.

 

14



--------------------------------------------------------------------------------

J. Injunctive Relief, Damages and Forfeiture.

 

Due to the nature of Executive’s position with Rural/Metro, and with full
realization that a violation of Sections 10 and 11 will cause immediate and
irreparable injury and damage, which is not readily measurable, and to protect
Rural/Metro’s interests, Executive understands and agrees that in addition to
instituting legal proceedings to recover damages resulting from a breach of this
Agreement, Rural/Metro may seek to enforce this Agreement with a court action
for injunctive relief, to cease or prevent any actual or threatened violation of
this Agreement on the part of Executive. In any action brought pursuant to this
Section 11J, the prevailing party shall be entitled to an award of his or its
attorneys’ fees and costs.

 

K. Survival.

 

The provisions of this Section 11 shall survive the termination of this
Agreement.

 

L. Payment.

 

In consideration of the enhanced noncompete provisions set forth herein, the
Company hereby agrees to make a payment of $1,500,000 to Executive on the first
business day of January 2005.

 

12. BUSINESS EXPENSES.

 

Rural/Metro will reimburse Executive for any and all necessary, customary, and
usual expenses, properly receipted in accordance with Rural/Metro’s policies,
incurred by Executive on behalf of Rural/Metro.

 

13. AMENDMENTS.

 

This Agreement, the Executive’s Indemnity Agreement, Stock Option Agreements and
the Executive’s Change of Control Agreement constitute the entire agreement
between the parties as to the subject matter hereof, and all prior Employment
Agreements are being terminated as of the Effective Date. Accordingly, there are
no side agreements or verbal agreements other than those which are stated above.
Any amendment, modification or change in this Agreement must be done so in
writing and signed by both parties. Nothing in this Agreement is intended to
alter or modify Executive’s Change of Control Agreement, Indemnity Agreement or
Stock Option Agreements, which shall continue in full force and effect following
the execution of this Agreement. Notwithstanding the foregoing, however, the
parties hereby agree to the following conforming amendments to Executive’s
Change of Control Agreement: (i) the cross-reference to “paragraph 7A of your
Employment Agreement” in Section 8(f) of the Change of Control Agreement is
hereby deleted and replaced with the cross-reference to “paragraph 6A of your
Employment Agreement;” and (ii) the final sentence of Section 4 of the Change of
Control Agreement is hereby deleted and replaced with the following sentence:
“The “Severance Period” shall equal the “Benefit Period” as defined in Section 8
of your Employment Agreement, but not less than two years for purposes of this
Agreement.”

 

15



--------------------------------------------------------------------------------

14. SEVERABILITY.

 

In the event a court or arbitrator declares that any provision of this Agreement
is invalid or unenforceable, it shall not affect or invalidate any of the
remaining provisions. Further, the court shall have the authority to re-write
that portion of the Agreement it deems unenforceable, to make it enforceable.

 

15. GOVERNING LAW.

 

The law of the State of Arizona shall govern the interpretation and application
of all of the provisions of this Agreement.

 

16. DISPUTE RESOLUTION.

 

A. Mediation.

 

Any and all disputes arising under, pertaining to or touching upon this
Agreement or the statutory rights or obligations of either party hereto, shall,
if not settled by negotiation, be subject to non-binding mediation before an
independent mediator selected by the parties pursuant to Section 16D.
Notwithstanding the foregoing, both Executive and Rural/Metro may seek
preliminary judicial relief if such action is necessary to avoid irreparable
damage during the pendency of the proceedings described in this Section 16. Any
demand for mediation shall be made in writing and served upon the other party to
the dispute, by certified mail, return receipt requested, at the business
address of Rural/Metro, or at the last known residence address of Executive,
respectively. The demand shall set forth with reasonable specificity the basis
of the dispute and the relief sought. The mediation hearing will occur at a time
and place convenient to the parties in Maricopa County, Arizona, within thirty
(30) days of the date of selection or appointment of the mediator. Each party
shall bear its own attorneys fees in connection with any mediation, and the cost
of any mediation shall be split equally between the parties.

 

B. Arbitration.

 

In the event that the dispute is not settled through mediation, the parties
shall then proceed to binding arbitration before a single independent arbitrator
selected pursuant to Section 16D. The mediator shall not serve as arbitrator. TO
THE EXTENT ALLOWABLE UNDER APPLICABLE LAW, ALL DISPUTES INVOLVING ALLEGED
UNLAWFUL EMPLOYMENT DISCRIMINATION, BREACH OF CONTRACT, OR EMPLOYMENT TORT
COMMITTED BY RURAL/METRO OR A REPRESENTATIVE OF RURAL/METRO,

 

16



--------------------------------------------------------------------------------

INCLUDING CLAIMS OF VIOLATIONS OF FEDERAL OR STATE DISCRIMINATION STATUTES OR
PUBLIC POLICY, SHALL BE RESOLVED PURSUANT TO THIS AGREEMENT AND THERE SHALL BE
NO RECOURSE TO COURT, WITH OR WITHOUT A JURY TRIAL. The arbitration hearing
shall occur at a time and place convenient to the parties in Maricopa County,
Arizona, within thirty (30) days of selection or appointment of the arbitrator.
If Rural/Metro has adopted a policy that is applicable to arbitrations with
executives, the arbitration shall be conducted in accordance with said policy to
the extent that the policy is consistent with this Agreement and the Federal
Arbitration Act, 9 U.S.C. §§ 1-16. If no such policy has been adopted, the
arbitration shall be governed by the National Rules for the Resolution of
Employment Disputes of the American Arbitration Association (“AAA”) in effect on
the date of the first notice of demand for arbitration. The arbitrator shall
issue written findings of fact and conclusions of law, and an award, within
thirty (30) days of the date of the hearing unless the parties otherwise agree.

 

C. Damages.

 

In cases of breach of contract, damages shall be limited to contract damages. In
cases of discrimination claims prohibited by statute, the arbitrator may direct
payment consistent with the applicable statute. In cases of employment tort, the
arbitrator may award punitive damages if proved by clear and convincing
evidence. Issues of procedure, arbitrability, or confirmation of award shall be
governed by the Federal Arbitration Act, 9 U.S.C. §§ 1-16, except that Court
review of the arbitrator’s award shall be that of an appellate court reviewing a
decision of a trial judge sitting without a jury. Each party shall bear its own
attorneys fees, and the cost of any arbitration shall be split equally between
the parties.

 

D. Selection of Mediators or Arbitrators.

 

The parties shall select the mediator or arbitrator from a panel list made
available by the AAA. If the parties are unable to agree to a mediator or
arbitrator within thirty (30) days of receipt of a demand for mediation or
arbitration, the mediator or arbitrator will be chosen by alternatively striking
from a list of five (5) mediators or arbitrators obtained by Rural/Metro from
AAA. Executive shall have the first strike.

 

17. MISCELLANEOUS.

 

A. Non-Waiver.

 

The failure in any one or more instances of a party to insist upon performance
of any of the terms, covenants or conditions of this Agreement, to exercise any
right or privilege conferred in this Agreement, or the

 

17



--------------------------------------------------------------------------------

waiver by said party of any breach of any of the terms, covenants or conditions
of this Agreement, shall not be construed as a subsequent waiver of any such
terms, covenants, conditions, rights or privileges, but the same shall continue
and remain in full force and effect as if no such forbearance or waiver had
occurred. No waiver shall be effective unless it is in writing and signed by an
authorized representative of the waiving party.

 

B. Construction; Counterparts.

 

This Agreement shall be construed fairly as to both parties and not in favor of
or against either party, regardless of which party prepared the Agreement. This
Agreement may be executed in multiple counterparts, each of which shall be
deemed to be an original, and all such counterparts shall constitute but one
instrument.

 

C. Successors and Assigns.

 

This Agreement shall be binding upon Rural/Metro’s successors and assigns, but
may not be assigned by Executive.

 

D. Notices.

 

All notices required or permitted to be given hereunder shall be deemed given
when delivered in person, or three (3) business days after being placed in the
hands of a courier service (e.g., DHL or Federal Express) prepaid or faxed
provided that a confirming copy is delivered forthwith as herein provided,
addressed, when to Executive, at the last known mailing address in Rural/Metro’s
human resources files, and, when to Rural/Metro, at the mailing address of the
corporate headquarters and to the attention of Rural/Metro’s Corporate
Secretary, and/or to such other respective addresses and/or addressees as may be
designated by notice given in accordance with the provisions of this Section.

 

[Signature Page Immediately Follows]

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Rural/Metro and Executive have executed this Agreement.

 

EXECUTIVE

 

RURAL/METRO CORPORATION

/s/ Jack Brucker

--------------------------------------------------------------------------------

 

By:

 

/s/ Mary Anne Carpenter

--------------------------------------------------------------------------------

Jack Brucker

     

Mary Anne Carpenter

       

Chairman, Compensation Committee

December     , 2004

     

December     , 2004

 

19